Opinion of tile Court by
Judge Peters:
The brandy, which is the subject of this controversy, was sold the latter part of June, 1862, and this action was not brought till the 29th of June, 1865, three years after the sale, which would seem to be an acquiescence in the disposition of it, although appellant had just before the sale ordered it to be shipped to him; moreover in his letter under date of July 3rd, 1862, he wrote to appellees for an account of the sales, and a statement of the balance of his indebtedness to them, after the credit of the price of the brandy was entered, which he promised to arrange, and did pay shortly thereafter without objecting to the sale, or claiming to be entitled to a greater credit for the brandy, than the price for which it was reported to him to have been sold, this acceptance of the credit for the proceeds was a coir firmation of the -sale, and a waiver of any claim he might otherwise have had against appellees for a failure to ship the brandy to him, according to instructions, or an unauthorized sale of if. *582Again no bill of exceptions is presented, in the record, and this court cannot assume that the judgment was unauthorized by the evidence.

James, for appellant.


Gibson, for appellee.

No errors are pointed out or perceived in the determination of any legal proposition involved.
Wherefore, the judgment is affirmed.